 
 
IV 
111th CONGRESS
1st Session
H. RES. 384 
IN THE HOUSE OF REPRESENTATIVES 
 
April 30, 2009 
Mr. Bilirakis submitted the following resolution; which was referred to the Committee on Energy and Commerce
 
RESOLUTION 
Recognizing the importance of increased awareness of sleep apnea, and for other purposes. 
 
 
Whereas sleep apnea is a common condition that affects more than 12,000,000 Americans, according to the National Heart, Lung, and Blood Institute at the National Institutes of Health; 
Whereas there are several types of sleep apnea that cause people with this condition to repeatedly stop breathing throughout the night, often many times; 
Whereas sleep apnea is a chronic condition that disrupts sleep three or more nights each week, leading to excessive daytime sleepiness; 
Whereas sleep apnea becomes more common with age, and 1 in 10 people over the age of 65 suffers from it; 
Whereas sleep apnea is more common in men than women, and more than half of the people with sleep apnea are overweight; 
Whereas sleep apnea can strike anyone, at any age, at any time, including children; 
Whereas untreated sleep apnea can lead to high blood pressure, heart attack, stroke, obesity, and diabetes; 
Whereas untreated sleep apnea can also increase the chance of having work-related or driving accidents and adversely impact the quality of life of those suffering from this condition in other ways; 
Whereas lifestyle changes, mouthpieces, surgery, and/or breathing devices can successfully treat sleep apnea in many people; and 
Whereas the lack of public awareness of this serious condition leads to many undiagnosed and untreated cases: Now, therefore, be it 
 
That the House of Representatives— 
(1)supports raising public awareness of sleep apnea; and  
(2)encourages all Americans to educate themselves and others about the consequences of sleep apnea and its potential treatments. 
 
